PER CURIAM.
We affirm the revocation of probation, judgment and sentence imposed herein. The record, however, establishes that the lower court failed to state with particularity its justification for retaining jurisdiction over one-third of the sentence. We remand to the lower court with directions to either relinquish the retention of jurisdiction over one-third of Miller’s sentence or to state with particularity the justification for retaining jurisdiction as required by section 947.16(3)(a), Florida Statutes (1981). Hernandez v. State, 421 So.2d 1102 (Fla. 2d DCA 1982). Sanders v. State, 400 So.2d 1015 (Fla. 2d DCA 1981); Hicks v. State, 388 So.2d 357 (Fla. 2d DCA 1980).
OTT, C.J., and RYDER and DANAHY, JJ., concur.